Exhibit 10.12
AMENDMENT NO. 1 TO CREDIT AGREEMENT
     This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”) is entered into
as of November 6, 2008, by and among THE FOLGERS COFFEE COMPANY, a Delaware
corporation (the “Borrower”), BANK OF MONTREAL, individually and as
administrative agent (the “Administrative Agent”), and the other lenders
signatory hereto.
RECITALS
     A. The Borrower, the Administrative Agent and the Lenders are party to that
certain Credit Agreement dated as of October 31, 2008 (the “Credit Agreement”).
Unless otherwise specified herein, capitalized terms used in this Amendment
shall have the meanings ascribed to them by the Credit Agreement.
     B. The Borrower, the Administrative Agent and the undersigned Lenders wish
to amend the Credit Agreement on the terms and conditions set forth below.
     In consideration of the mutual execution hereof and other good and valuable
consideration, the parties hereto agree as follows:
          1. Amendments to Credit Agreement. Upon the “Amendment No. 1 Effective
Date” (as defined below), the Credit Agreement shall be amended as follows:
          (A) The following definitions in Article I are amended in their
entirety to read as follows:
     “Applicable Rate” means (a) from the Closing Date to the Amendment No. 1
Effective Date, 1.250% per annum, (b) from and including the Amendment No. 1
Effective Date to but excluding the date on which the Administrative Agent
receives a Guarantor Compliance Certificate for the fiscal quarter ending
January 31, 2009, 1.375% per annum and (c) thereafter the applicable percentage
per annum set forth below determined by reference to the Guarantor Consolidated
Leverage Ratio as calculated on the last day of the immediately preceding fiscal
quarter:

              Applicable Rate     Guarantor     Pricing   Consolidated  
Eurodollar Level   Leverage Ratio   Rate
1
  <1.50:1     1.250 %
2
  ³1.50:1 but £2.25:1     1.375 %
3
  >2.25:1     1.750 %

 



--------------------------------------------------------------------------------



 



     Any increase or decrease in the Applicable Rate resulting from a change in
the Guarantor Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date the applicable Guarantor Compliance
Certificate is delivered. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.10(b).
     “Loan Documents” means, collectively, (a) this Agreement (including any
amendment hereto), (b) the Notes, (c) the Guaranty, (d) the Fee Letter and
(e) each other document delivered by the Loan Parties to or in favor of the
Administrative Agent or the Lenders pursuant hereto.
     “Loan Parties” means, collectively, the Borrower, and after the Merger, the
Guarantors.
          (B) New definitions are added to Article I in appropriate alphabetical
order reading as follows:
     “Amendment No. 1” means the Amendment No. 1 to Credit Agreement dated as of
November 6, 2008, by and among, the Borrower, the Administrative Agent and the
Lenders signatory thereto.
     “Amendment No. 1 Effective Date” has the meaning set forth in the Amendment
No. 1.
     “Guarantor Compliance Certificate” means a certificate substantially in the
form of Exhibit A attached to the Obligations Guaranty to which Smucker is a
party.
     “Guarantor Consolidated Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Total Indebtedness as of such date
to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided, however, for purposes hereof, all references to “the
Borrower and its Subsidiaries” in definitions directly or indirectly comprising
a portion of the definition of “Consolidated Total Indebtedness” and
“Consolidated EBITDA” shall be deemed references to “Smucker and its
Subsidiaries.”
     “Guarantors” means, collectively, after the Merger, Smucker and J.M.
Smucker LLC.
     “Guaranty” means the Guaranty dated as of October 31, 2008 made by the
Guarantors in favor of the Administrative Agent and the Lenders, which Guaranty
became effective upon consummation of the Merger.
     “Smucker Credit Agreement” means the Credit Agreement dated as of June 18,
2004, among Smucker, J.M. Smucker (Canada) Inc., the lenders party thereto and
KeyBank National Association, as administrative agent, as amended through
October 31, 2008.
          (C) Section 7.05 is amended by adding a new clause (i) and restating
the proviso at the end thereof as follows:

2



--------------------------------------------------------------------------------



 



     (i) following the Merger, Dispositions of property by the Borrower or any
Subsidiary to Smucker or any Subsidiary thereof that are permitted by Section
5.12(c), (d) or (e) of the Smucker Credit Agreement as in effect on October 31,
2008.
     provided, however, that any Disposition pursuant to clauses (c) and
(h) shall be for fair value.
     (D) Section 7.08 is amended by adding a new clause (iii) as follows:
     (iii) after the consummation of the Merger, among the Borrower and/or its
Subsidiaries and Smucker and/or its Subsidiaries (a) to the extent permitted by
Section 7.05(i) or (b) where the Borrower reasonably determines in good faith
such transaction is beneficial to the Borrower and such transaction is not
entered into for the purpose of hindering the exercise by the Administrative
Agent or the Lenders of their rights and remedies under this Agreement.
     (E) Section 7.09 is amended by restating clause (b) thereof as follows:
     (b) requires the grant of a Lien to secure an obligation of such Person if
a Lien is granted to secure another obligation of such Person (except any
Contractual Obligation arising pursuant to the Note Purchase Agreement (as
defined in the Smucker Credit Agreement)).
     (F) Article VII is amended by restating the final paragraph thereof as
follows:
     Notwithstanding anything herein to the contrary, from and after the Merger,
nothing in this Article VII shall directly or indirectly encumber or restrict
the ability of the Borrower or any Subsidiary to (a) make, directly or
indirectly, any Capital Distribution (as defined in the Smucker Credit
Agreement) to any Borrower (as defined in the Smucker Credit Agreement) or
Guarantor of Payment (as defined in the Smucker Credit Agreement), (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower (as defined in the Smucker Credit Agreement) or Guarantor of Payment
(as defined in the Smucker Credit Agreement) or (c) transfer, directly or
indirectly, any of the properties or assets of the Borrower or any Subsidiary to
any Borrower (as defined in the Smucker Credit Agreement) or Guarantor of
Payment (as defined in the Smucker Credit Agreement); except, with respect to
(a), (b) or (c), for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) customary non-assignment provisions in leases
or other agreements entered in the ordinary course of business and consistent
with past practices, or (iii) customary restrictions in security agreements or
mortgages securing Indebtedness of a Company (as defined in the Smucker Credit
Agreement), or capital leases, of a Company (as defined in the Smucker Credit
Agreement) to the extent such restrictions shall only restrict the transfer of
the property subject to such security agreement, mortgage or lease.
     (G) A new Section 8.01(l) is added as follows:
     (l) Guaranty Default. Any “Guarantor Event of Default” (under and as
defined in the Guaranty) shall occur.
     (H) Section 8.01(e) is amended by deleting clause (iii) thereof.

3



--------------------------------------------------------------------------------



 



     (I) Section 10.01 is amended by adding a new clause (f) as follows:
     (f) release any Guarantor from the Guaranty (or any other Guarantee of the
Obligations) without the written consent of each Lender.
          2. Representations and Warranties of the Borrower. The Borrower
represents and warrants that:
          (a) The execution, delivery and performance by the Borrower of this
Amendment have been duly authorized by all necessary corporate action, have
received all approvals, consents, exemptions, authorizations or other action by
or notice to or filing with any Governmental Authority or any other Person, and
do not and will not (i) contravene the terms of the Borrower’s Organization
Documents; (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under, or require any payment to be made under (x) any
material Contractual Obligation to which the Borrower is a party or affecting
the Borrower or the properties of the Borrower or any of its Subsidiaries or
(y) any material order, injunction, writ or decree of any Governmental Authority
or any arbitral award to which the Borrower or its property is subject; or
(iii) violate any provision of any Law except to the extent such violation could
not reasonably be expected to have a Material Adverse Effect.
          (b) This Amendment constitutes a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms.
          (c) Each of the representations and warranties contained in the Credit
Agreement is true and correct on and as of the date hereof as if made on the
date hereof, except to the extent any such representation or warranty is stated
to relate solely to an earlier date, in which case such representation or
warranty was true and correct on and as of such earlier date.
          (d) After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing.
          3. Amendment No. 1 Effective Date. This Amendment shall become
effective upon (a) the consummation of the Merger, (b) the execution and
delivery hereof by the Borrower, the Administrative Agent and each of the
Lenders and (c) the receipt by the Administrative Agent from Jones Day of a
written legal opinion (addressed to the Administrative Agent and the Lenders) in
form and substance satisfactory to the Administrative Agent (the “Amendment
No. 1 Effective Date”) (and prior to such consummation, execution and delivery
and receipt, this Amendment shall not be effective).
          4. Reference to and Effect Upon the Credit Agreement.
          (a) Except as specifically amended above, the Credit Agreement and the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
          (b) The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or any Lender under the Credit Agreement or any Loan Document, nor
constitute a waiver of any provision of the Credit Agreement or any Loan
Document, except as specifically set forth herein. Upon the effectiveness of
this Amendment, each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Credit Agreement as amended hereby.

4



--------------------------------------------------------------------------------



 



          5. Costs and Expenses. The Borrower hereby affirms its obligation
under Section 10.04 of the Credit Agreement to reimburse the Administrative
Agent for all reasonable out-of-pocket expenses incurred by the Administrative
Agent in connection with the preparation, negotiation, execution and delivery of
this Amendment, including but not limited to the reasonable fees, charges and
disbursements of attorneys for the Administrative Agent with respect thereto.
          6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.
          7. Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purposes.
          8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed an original but all
such counterparts shall constitute one and the same instrument.
[Signature pages follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
and year first above written.

                  THE FOLGERS COFFEE COMPANY   BANK OF MONTREAL,            
individually and as Administrative Agent    
 
               
By:   
  /s/ Mark R. Belgya   By:      /s/ Betzaida Erdelyi    
 
 
 
     
 
   
Name:   
  Mark R. Belgya
 
  Name:       Betzaida Erdelyi
 
   
 
               
Its:   
  Vice President & Chief Financial Officer   Its:        Director    
 
 
 
     
 
            BANK OF AMERICA, N.A.    
 
               
 
      By:      /s/ J. Casey Cosgrove    
 
         
 
   
 
      Name:        J. Casey Cosgrove    
 
         
 
   
 
      Its:        Vice President    
 
         
 
   

 